D. C. Mass. [Probable jurisdiction noted, ante, p. 929.] Application for stay, presented to Justice Souter, and by him referred to the Court, granted, and it is ordered that the judgment of the United States District Court for the District of Massachusetts, case No. Civ. 91-11234-*955WD, be stayed pending disposition of the appeal in this Court. In the event the judgment is affirmed, this order is to terminate automatically. If the judgment is vacated or reversed, this stay is to remain in effect pending the sending down of the judgment of this Court.